 

Exhibit 10.4

OPGEN, INC.

2015 EQUITY INCENTIVE PLAN,
as Amended and Restated

 

ARTICLE 1.
PURPOSE

The purpose of the OpGen, Inc. 2015 Equity Incentive Plan, as amended and
restated (as it may be further amended or restated from time to time, the
“Plan”) is to promote the success and enhance the value of OpGen, Inc. (the
“Company”) by aligning the individual interests of the members of the Board,
Employees, and Consultants with those of Company stockholders and by providing
such individuals with an equity-based incentive for outstanding performance. The
Plan is further intended to provide flexibility to the Company in its ability to
motivate, attract, and retain the services of members of the Board, Employees,
and Consultants upon whose judgment, interest and special effort the successful
conduct of the Company’s operation is largely dependent.

ARTICLE 2.
DEFINITIONS AND CONSTRUCTION

Wherever the following terms are used in the Plan they have the meanings
specified below, unless the context clearly indicates otherwise. The singular
pronoun shall include the plural where the context so indicates.

2.1“Administrator” means the entity that conducts the general administration of
the Plan as provided in Article 12. With reference to the duties of the
Committee under the Plan which have been delegated to one or more persons
pursuant to Section 12.6, or which the Board has assumed, the term
“Administrator” shall refer to such person(s) unless the Committee or the Board
has revoked such delegation or the Board has terminated the assumption of such
duties.

2.2“Applicable Accounting Standards” means Generally Accepted Accounting
Principles in the United States, International Financial Reporting Standards or
such other accounting principles or standards as may apply to the Company’s
financial statements under United States federal securities laws from time to
time.

2.3“Applicable Law” means any applicable law, including without limitation: (a)
provisions of the Code, the Securities Act, the Exchange Act and any rules or
regulations thereunder; (b) corporate, securities, tax or other laws, statutes,
rules, requirements or regulations, whether federal, state, local or foreign;
and (c) rules of any securities exchange or automated quotation system on which
the Shares are listed, quoted or traded.

 

--------------------------------------------------------------------------------

 

2.4“Award” means an Option, a Restricted Stock award, a Restricted Stock Unit
award, a Performance award, a Dividend Equivalent award, a Stock Payment award
or a Stock Appreciation Right, which may be awarded or granted under the Plan
(collectively, “Awards”).

2.5“Award Agreement” means any written notice, agreement, terms and conditions,
contract or other instrument or document evidencing an Award, including through
electronic medium, which shall contain such terms and conditions with respect to
an Award as the Administrator shall determine consistent with the Plan.

2.6“Board” means the Board of Directors of the Company.

2.7“Change in Control” means and includes each of the following:

(a)A transaction or series of transactions (other than an offering of Common
Stock to the general public through a registration statement filed with the
Securities and Exchange Commission) whereby any “person” or related “group” of
“persons” (as such terms are used in Sections 13(d) and 14(d)(2) of the Exchange
Act) (other than the Company, any of its Subsidiaries, an employee benefit plan
maintained by the Company or any of its Subsidiaries or a “person” that, prior
to such transaction, directly or indirectly controls, is controlled by, or is
under common control with, the Company) directly or indirectly acquires
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of securities of the Company possessing more than 50% of the total combined
voting power of the Company’s securities outstanding immediately after such
acquisition; or

(b)The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:

(i)which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and

(ii)after which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
Section 2.7(b)(ii) as beneficially owning 50% or more of the combined voting
power of the Successor Entity solely as a result of the voting power held in the
Company prior to the consummation of the transaction; or

2

--------------------------------------------------------------------------------

 

(c)The Company’s stockholders approve a liquidation or dissolution of the
Company.

In addition, if a Change in Control constitutes a payment event with respect to
any portion of an Award that provides for the deferral of compensation and is
subject to Section 409A of the Code, the transaction or event described in
subsection (a), (b), (c) or (d) with respect to such Award (or portion thereof)
must also constitute a “change in control event,” as defined in Treasury
Regulation Section 1.409A-3(i)(5) to the extent required by Section 409A.

The Board shall have full and final authority, which shall be exercised in its
sole discretion, to determine conclusively whether a Change in Control has
occurred pursuant to the above definition, and the date of the occurrence of
such Change in Control and any incidental matters relating thereto; provided
that any exercise of authority in conjunction with a determination of whether a
Change in Control is a “change in control event” as defined in Treasury
Regulation Section 1.409A-3(i)(5) shall be consistent with such regulation.

2.8“Code” means the Internal Revenue Code of 1986, as amended from time to time,
together with the regulations and official guidance promulgated thereunder.

2.9“Committee” means the Compensation Committee of the Board, or another
committee or subcommittee of the Board or the Compensation Committee of the
Board, appointed as provided in Section 12.1.

2.10“Common Stock” means the common stock of the Company, $0.01 par value per
share.

2.11“Company” has the meaning set forth in Article 1.

2.12“Consultant” means any consultant or adviser engaged to provide services to
the Company or any Subsidiary that qualifies as a consultant under the
applicable rules of the Securities and Exchange Commission for registration of
shares on a Form S-8 Registration Statement.

2.13“Director” means a member of the Board, as constituted from time to time.

2.14“Dividend Equivalent” means a right to receive the equivalent value (in cash
or Shares) of dividends paid on Shares, awarded under Section 9.2.

2.15“DRO” means a domestic relations order as defined by the Code or Title I of
the Employee Retirement Income Security Act of 1974, as amended from time to
time, or the rules thereunder.

2.16“Effective Date” means the day prior to the Public Trading Date.

2.17“Eligible Individual” means any person who is an Employee, a Consultant or a
Non-Employee Director, as determined by the Committee.

3

--------------------------------------------------------------------------------

 

2.18“Employee” means any officer or other employee (as determined in accordance
with Section 3401(c) of the Code and the Treasury Regulations thereunder) of the
Company or of any Subsidiary.

2.19“Equity Restructuring” means a nonreciprocal transaction between the Company
and all of its then-current stockholders, such as a stock dividend, stock split,
spin-off, or recapitalization through a large, nonrecurring cash dividend, that
affects the number or kind of Shares (or other securities of the Company) or the
share price of Common Stock (or other securities) and causes a change in the
per-share value of the Common Stock underlying outstanding Awards.

2.20“Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.

2.21“Expiration Date” has the meaning given to such term in Section 13.1.

2.22“Fair Market Value” means, as of any given date, the value of a Share
determined as follows:

(a)If the Common Stock is listed on any (i) established securities exchange
(such as the New York Stock Exchange, the NASDAQ Global Market, the NASDAQ
Global Select Market and the NASDAQ Capital Market), (ii) national market system
or (iii) automated quotation system on which the Shares are listed, quoted or
traded, its Fair Market Value shall be the closing sales price for a Share as
quoted on such exchange or system for such date or, if there is no closing sales
price for a Share on the date in question, the closing sales price for a Share
on the last preceding date for which such quotation exists, as reported in The
Wall Street Journal or such other source as the Administrator deems reliable;

(b)If the Common Stock is not listed on an established securities exchange,
national market system or automated quotation system, but the Common Stock is
regularly quoted by a recognized securities dealer, its Fair Market Value shall
be the mean of the high bid and low asked prices for such date or, if there are
no high bid and low asked prices for a Share on such date, the high bid and low
asked prices for a Share on the last preceding date for which such information
exists, as reported in The Wall Street Journal or such other source as the
Administrator deems reliable; or

(c)If the Common Stock is neither listed on an established securities exchange,
national market system or automated quotation system nor regularly quoted by a
recognized securities dealer, its Fair Market Value shall be established by the
Board or Committee in good faith.

2.23“Greater Than 10% Stockholder” means an individual then owning (within the
meaning of Section 424(d) of the Code) more than 10% of the total combined
voting power of all classes of stock of the Company or any subsidiary
corporation (as defined in Section 424(f) of the Code) or parent corporation
thereof (as defined in Section 424(e) of the Code).

2.24“Holder” means a person who has been granted an Award.

4

--------------------------------------------------------------------------------

 

2.25“Incentive Stock Option” means an Option that is intended to qualify as an
incentive stock option and conforms to the applicable provisions of Section 422
of the Code.

2.26“Non-Employee Director” means a Director of the Company who is not an
Employee.

2.27“Non-Employee Director Compensation Program” has the meaning set forth in
Section 4.5.

2.28“Non-Qualified Stock Option” means an Option that is not an Incentive Stock
Option.

2.29“Option” means a right to purchase Shares at a specified exercise price,
granted under Article 5. An Option shall be either a Non-Qualified Stock Option
or an Incentive Stock Option; provided, however, that Options granted to
Non-Employee Directors and Consultants shall only be Non-Qualified Stock
Options.

2.30“Option Term” has the meaning set forth in Section 5.4.

2.31“Performance Award” means a cash bonus award, stock bonus award, performance
award or incentive award that is paid in cash, Shares or a combination of both,
awarded under Section 9.1.

2.32“Performance Goals” means, for a Performance Period, one or more goals
established by the Administrator for the Performance Period. The Performance
Goals may be expressed in terms of overall Company performance or the
performance of a Subsidiary, division, business unit, or an individual.

2.33“Performance Period” means one or more periods of time, which may be of
varying and overlapping durations, as the Administrator may select, over which
the attainment of one or more Performance Goals will be measured for the purpose
of determining a Holder’s right to, and the payment of, an Award.

2.34“Performance Stock Unit” means a Performance Award awarded under Section 9.1
which is denominated in units of value including dollar value of Shares.

2.35“Permitted Transferee” means, with respect to a Holder, any “family member”
of the Holder, as defined in the instructions to Form S-8 under the Securities
Act, or any other transferee specifically approved by the Administrator, after
taking into account Applicable Law.

2.36“Plan” has the meaning set forth in Article 1.

2.37“Prior Plan” means the OpGen, Inc. 2008 Stock Option and Restricted Stock
Plan, as such plan may be amended from time to time.

2.38“Prior Plan Award” means an award outstanding under the Prior Plan as of the
Effective Date.

5

--------------------------------------------------------------------------------

 

2.39“Program” means any program adopted by the Administrator pursuant to the
Plan containing the terms and conditions intended to govern a specified type of
Award granted under the Plan and pursuant to which such type of Award may be
granted under the Plan.

2.40“Public Trading Date” means the first date upon which Common Stock is listed
(or approved for listing) upon notice of issuance on any securities exchange or
designated (or approved for designation) upon notice of issuance as a national
market security on an interdealer quotation system.

2.41“Restricted Stock” means Common Stock awarded under Article 7 that is
subject to certain restrictions and may be subject to risk of forfeiture or
repurchase.

2.42“Restricted Stock Units” means the right to receive Shares awarded under
Article 8.

2.43“Securities Act” means the Securities Act of 1933, as amended.

2.44“Shares” means shares of Common Stock.

2.45“Stock Appreciation Right” means a stock appreciation right granted under
Article 10.

2.46“Stock Appreciation Right Term” has the meaning set forth in Section 10.5.

2.47“Stock Payment” means (a) a payment in the form of Shares, or (b) an option
or other right to purchase Shares, as part of a bonus, deferred compensation or
other arrangement, awarded under Section 9.3.

2.48“Subsidiary” means any entity (other than the Company), whether domestic or
foreign, in an unbroken chain of entities beginning with the Company if each of
the entities other than the last entity in the unbroken chain beneficially owns,
at the time of the determination, securities or interests representing at least
fifty percent (50%) of the total combined voting power of all classes of
securities or interests in one of the other entities in such chain.

2.49“Substitute Award” means an Award granted under the Plan upon the assumption
of, or in substitution for, outstanding equity awards previously granted by a
company or other entity in connection with a corporate transaction, such as a
merger, combination, consolidation or acquisition of property or stock;
provided, however, that in no event shall the term “Substitute Award” be
construed to refer to an award made in connection with the cancellation and
repricing of an Option or Stock Appreciation Right.

2.50“Termination of Service” means:

(a)As to a Consultant, the time when the engagement of a Holder as a Consultant
to the Company or a Subsidiary is terminated for any reason, with or without
cause, including, without limitation, by resignation, discharge, death or
retirement, but excluding a

6

--------------------------------------------------------------------------------

 

termination where the Consultant simultaneously commences or remains in
employment or service with the Company or any Subsidiary.

(b)As to a Non-Employee Director, the time when a Holder who is a Non-Employee
Director ceases to be a Director for any reason, including, without limitation,
a termination by resignation, failure to be elected, death or retirement, but
excluding terminations where the Holder simultaneously commences or remains in
employment or service with the Company or any Subsidiary.

(c)As to an Employee, the time when the employee-employer relationship between a
Holder and the Company or any Subsidiary is terminated for any reason,
including, without limitation, a termination by resignation, discharge, death,
disability or retirement; but excluding terminations where the Holder
simultaneously commences or remains in employment or service as a Consultant or
Non-Employee Director with the Company or any Subsidiary.

The Administrator, in its sole discretion, shall determine the effect of all
matters and questions relating to any Termination of Service, including, without
limitation, the question of whether a Termination of Service resulted from a
discharge for “cause” and all questions of whether particular leaves of absence
constitute a Termination of Service; provided, however, that, with respect to
Incentive Stock Options, unless the Administrator otherwise provides in the
terms of the Program, the Award Agreement or otherwise, or as otherwise required
by Applicable Law, a leave of absence, change in status from an employee to an
independent contractor or other change in the employee-employer relationship
shall constitute a Termination of Service only if, and to the extent that, such
leave of absence, change in status or other change interrupts employment for the
purposes of Section 422(a)(2) of the Code and the then-applicable regulations
and revenue rulings under said Section. For purposes of the Plan, a Holder’s
employee-employer relationship or consultancy relations shall be deemed to be
terminated in the event that the Subsidiary employing or contracting with such
Holder ceases to remain a Subsidiary following any merger, sale of stock or
other corporate transaction or event (including, without limitation, a
spin-off).

ARTICLE 3.
SHARES SUBJECT TO THE PLAN

3.1Number of Shares.

(a)Subject to adjustment as provided in Sections 3.1(b) and 13.2, as of March
29, 2018, the aggregate number of Shares which may be issued or transferred
pursuant to Awards under the Plan is the sum of (i) 205,374 plus (ii) any Shares
which as of the Effective Date are subject to awards granted under the Prior
Plan which are forfeited, or lapse unexercised; and (iii) an annual increase on
the first day of each calendar year beginning January 1, 2019 and ending on and
including January 1, 2025 equal to the lesser of (A) four percent (4%) of the
Shares outstanding (on an as-converted basis) on the final day of the
immediately preceding calendar year, and (B) such smaller number of Shares as
determined by the Board; provided, however, no more than 160,000 Shares may be
issued upon the exercise of Incentive Stock Options.  From and after the
Effective Date, no future awards shall be granted under the Prior Plan; however,
any Prior Plan Award shall continue to be subject to the terms and conditions of
the Prior

7

--------------------------------------------------------------------------------

 

Plan.  The share numbers in this Section 3.1(a) have been adjusted, in
accordance with Section 13.2,  to reflect a one-for-twenty-five reverse stock
split of the Common Stock effected on January 17, 2018.

(b)To the extent all or a portion of an Award is forfeited, expires or lapses
for any reason, or is settled for cash without delivery of Shares to the Holder,
any Shares subject to such Award, or portion thereof, to the extent of such
forfeiture, expiration, lapse or cash settlement, shall again be or shall
become, as applicable, available for the future grant of an Award pursuant to
the Plan. Any Shares repurchased by or surrendered to the Company pursuant to
Section 7.4 or in connection with any Prior Plan Award so that such Shares are
returned to the Company shall again be or shall become, as applicable, available
for the future grant of an Award pursuant to the Plan. The payment of Dividend
Equivalents in cash in conjunction with any outstanding Awards shall not be
counted against the Shares available for issuance under the Plan. Any shares
acquired by the Company from the net settlement of an Award as contemplated by
Section 11.2 of this Plan or in connection with any Prior Plan Award shall not
be available for future grant of an Award pursuant to the Plan.  Notwithstanding
the provisions of this Section 3.1(b), no Shares may again be or, as applicable,
may become eligible to be, optioned, granted or awarded if such action would
cause an Incentive Stock Option to fail to qualify as an incentive stock option
under Section 422 of the Code.

(c)Substitute Awards shall not reduce the Shares authorized for grant under the
Plan. Additionally, in the event that a company acquired by the Company or any
Subsidiary or with which the Company or any Subsidiary combines has shares
available under a pre-existing plan approved by stockholders and not adopted in
contemplation of such acquisition or combination, the shares available for grant
pursuant to the terms of such pre-existing plan (as adjusted, to the extent
appropriate, using the exchange ratio or other adjustment or valuation ratio or
formula used in such acquisition or combination to determine the consideration
payable to the holders of common stock of the entities party to such acquisition
or combination) may be used for Awards under the Plan and shall not reduce the
Shares authorized for grant under the Plan; provided that Awards using such
available Shares shall not be made after the date awards or grants could have
been made under the terms of the pre-existing plan, absent the acquisition or
combination, and shall only be made to individuals who were not employed by or
providing services to the Company or its Subsidiaries immediately prior to such
acquisition or combination.

3.2Stock Distributed. Any Shares distributed pursuant to an Award may consist,
in whole or in part, of authorized and unissued Common Stock, treasury Common
Stock or Common Stock purchased on the open market.

ARTICLE 4.
GRANTING OF AWARDs

4.1Participation. The Administrator may, from time to time, select from among
all Eligible Individuals, those to whom an Award shall be granted and shall
determine the nature and amount of each Award, which shall not be inconsistent
with the requirements of the Plan. Except as provided in Section 4.5 regarding
the grant of Awards pursuant to the Non-

8

--------------------------------------------------------------------------------

 

Employee Director Compensation Program, no Eligible Individual has any right to
be granted an Award pursuant to the Plan.

4.2Award Agreement. Each Award shall be evidenced by an Award Agreement that
sets forth the terms, conditions and limitations for such Award, which may
include the term of the Award, the provisions applicable in the event of the
Holder’s Termination of Service, to the extent different from those set forth
herein, and the Company’s authority to unilaterally or bilaterally amend,
modify, suspend, cancel or rescind an Award. Award Agreements evidencing
Incentive Stock Options shall contain such terms and conditions as may be
necessary to meet the applicable provisions of Section 422 of the Code.

4.3Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan, the Plan, and any Award granted or awarded to any
individual who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including Rule 16b‑3 of the Exchange Act
and any amendments thereto) that are requirements for the application of such
exemptive rule. To the extent permitted by Applicable Law, the Plan and Awards
granted or awarded hereunder shall be deemed amended to the extent necessary to
conform to such applicable exemptive rule.

4.4At-Will Employment; Voluntary Participation. Nothing in the Plan or in any
Program or Award Agreement hereunder shall confer upon any Holder any right to
continue in the employ of, or as a Director or Consultant for, the Company or
any Subsidiary, or shall interfere with or restrict in any way the rights of the
Company and any Subsidiary, which rights are hereby expressly reserved, to
discharge any Holder at any time for any reason whatsoever, with or without
cause, and with or without notice, or to terminate or change all other terms and
conditions of employment or engagement, except to the extent expressly provided
otherwise in a written agreement between the Holder and the Company or any
Subsidiary. Participation by each Holder in the Plan shall be voluntary and
nothing in the Plan shall be construed as mandating that any Eligible Individual
shall participate in the Plan.

4.5Non-Employee Director Awards. The Administrator, in its sole discretion, may
provide that Awards granted to Non-Employee Directors shall be granted pursuant
to a written nondiscretionary formula established by the Administrator (the
“Non-Employee Director Compensation Program”), subject to the limitations of the
Plan. The Non-Employee Director Compensation Program shall set forth the type of
Award(s) to be granted to Non-Employee Directors, the number of Shares to be
subject to Non-Employee Director Awards, the conditions on which such Awards
shall be granted, become exercisable and/or payable and expire, and such other
terms and conditions as the Administrator shall determine in its sole
discretion. The Non-Employee Director Compensation Program may be modified by
the Administrator from time to time in its sole discretion.

4.6Stand-Alone and Tandem Awards. Awards granted pursuant to the Plan may, in
the sole discretion of the Administrator, be granted either alone, in addition
to, or in tandem with, any other Award granted pursuant to the Plan. Awards
granted in addition to or in tandem with other Awards may be granted either at
the same time as or at a different time from the grant of such other Awards.

9

--------------------------------------------------------------------------------

 

ARTICLE 5.
granting OF OPTIONS

5.1Granting of Options to Eligible Individuals. The Administrator is authorized
to grant Options to Eligible Individuals from time to time, in its sole
discretion, on such terms and conditions as it may determine, which shall not be
inconsistent with the Plan.

5.2Qualification of Incentive Stock Options. No Incentive Stock Option shall be
granted to any person who is not an Employee. No person who qualifies as a
Greater Than 10% Stockholder may be granted an Incentive Stock Option unless
such Incentive Stock Option conforms to the applicable provisions of Section 422
of the Code. Any Incentive Stock Option granted under the Plan may be modified
by the Administrator, with the consent of the Holder, to disqualify such Option
from treatment as an “incentive stock option” under Section 422 of the Code. To
the extent that the aggregate Fair Market Value of stock with respect to which
“incentive stock options” (within the meaning of Section 422 of the Code, but
without regard to Section 422(d) of the Code) are exercisable for the first time
by a Holder during any calendar year under the Plan, and all other plans of the
Company and any parent or subsidiary corporation thereof (each as defined in
Section 424(e) and 424(f) of the Code, respectively), exceeds $100,000, the
Options shall be treated as Non-Qualified Stock Options to the extent required
by Section 422 of the Code. The rule set forth in the immediately preceding
sentence shall be applied by taking Options and other “incentive stock options”
into account in the order in which they were granted and the Fair Market Value
of stock shall be determined as of the time the respective options were granted.

5.3Option Exercise Price. The exercise price per Share subject to each Option
shall be set by the Administrator, but shall not be less than 100% of the Fair
Market Value of a Share on the date the Option is granted (or, as to Incentive
Stock Options, on the date the Option is modified, extended or renewed for
purposes of Section 424(h) of the Code). In addition, in the case of Incentive
Stock Options granted to a Greater Than 10% Stockholder, such price shall not be
less than 110% of the Fair Market Value of a Share on the date the Option is
granted (or the date the Option is modified, extended or renewed for purposes of
Section 424(h) of the Code).

5.4Option Term.

(a)The term of each Option (the “Option Term”) shall be set by the Administrator
in its sole discretion; provided, however, that the Option Term shall not be
more than ten (10) years from the date the Option is granted, or five (5) years
from the date an Incentive Stock Option is granted to a Greater Than 10%
Stockholder. The Administrator shall determine the time period, including the
time period following a Termination of Service, to the extent different from
that set forth herein, during which the Holder has the right to exercise the
vested Options, which time period may not extend beyond the last day of the
Option Term. Except as limited by the requirements of Section 409A or Section
422 of the Code and regulations and rulings thereunder or the first sentence of
this Section 5.4, the Administrator may extend the Option Term of any
outstanding Option, and may extend the time period during which vested Options
may be exercised, in connection with any Termination of Service of the Holder,

10

--------------------------------------------------------------------------------

 

and may amend, subject to Section 13.1, any other term or condition of such
Option relating to such a Termination of Service.

(b)Unless the Administrator expressly provides otherwise in an Award Agreement
or by action following the grant of the Option, immediately upon the Termination
of Service of a Holder, the unvested portion of any Option held by such Holder
or such Holder’s Permitted Transferee will terminate.  The vested balance of any
Option, to the extent exercisable, will remain exercisable for the lesser of:
(i) a period ending on the latest date on which such Option could have been
exercised without regard to the Termination of Service and (ii)(A) with respect
to a Termination of Service of a Holder who was a Non-Employee Director, a
period of one year, (B) with respect to a Termination of Service of a Holder in
connection with the death or disability of the Holder, a period of one hundred
eighty (180) days, and (C) with respect to any other Termination of Service, a
period of ninety (90) days.  Notwithstanding the foregoing, the Administrator
may determine in its sole discretion that the reasons for a Termination of
Service justify immediate termination of an Option.

5.5Option Vesting.

(a)The period during which the right to exercise, in whole or in part, an Option
vests in the Holder shall be set by the Administrator and the Administrator may
determine that an Option may not be exercised in whole or in part for a
specified period after it is granted. Such vesting may be based on service with
the Company or any Subsidiary or any performance criteria selected by the
Administrator, and, except as limited by the Plan, at any time after the grant
of an Option, the Administrator, in its sole discretion and subject to whatever
terms and conditions it selects, may accelerate the period during which an
Option vests.

(b)No portion of an Option which is unexercisable at a Holder’s Termination of
Service shall thereafter become exercisable, except as may be otherwise provided
by the Administrator either in the applicable Program, the Award Agreement
evidencing the grant of an Option, or by action of the Administrator following
the grant of the Option.

(c)Notwithstanding any provisions of this Agreement, any acceleration of vesting
provisions in an employment agreement with respect to Options will supersede the
provisions of this Plan and the related Award Agreement, unless the employment
agreement specifically states otherwise.

5.6Substitute Awards. Notwithstanding the foregoing provisions of this Article 5
to the contrary, in the case of an Option that is a Substitute Award, the price
per share of the Shares subject to such Option may be less than the Fair Market
Value per share on the date of grant; provided that the excess of: (a) the
aggregate Fair Market Value (as of the date such Substitute Award is granted) of
the Shares subject to the Substitute Award, over (b) the aggregate exercise
price thereof does not exceed the excess of: (x) the aggregate fair market value
(as of the time immediately preceding the transaction giving rise to the
Substitute Award, such fair market value to be determined by the Administrator)
of the shares of the predecessor entity that were subject to the grant assumed
or substituted for by the Company, over (y) the aggregate exercise price of such
shares.

11

--------------------------------------------------------------------------------

 

5.7Substitution of Stock Appreciation Rights.  The Administrator may provide in
the applicable Program or the Award Agreement evidencing the grant of an Option
that the Administrator, in its sole discretion, shall have the right to
substitute a Stock Appreciation Right for such Option at any time prior to or
upon exercise of such Option; provided that such Stock Appreciation Right shall
be exercisable with respect to the same number of Shares for which such
substituted Option would have been exercisable, and shall also have the same
exercise price, vesting schedule and remaining term as the substituted Option.

ARTICLE 6.
EXERCISE OF OPTIONS

6.1Partial Exercise. An exercisable Option may be exercised in whole or in part.
However, an Option shall not be exercisable with respect to fractional Shares
and the Administrator may require that, by the terms of the Option, a partial
exercise must be with respect to a minimum number of Shares.

6.2Manner of Exercise. All or a portion of an exercisable Option shall be deemed
exercised upon delivery of all of the following to the Secretary of the Company,
the stock plan administrator of the Company or such other person or entity
designated by the Administrator, or his, her or its office, as applicable:

(a)A written or electronic notice complying with the applicable rules
established by the Administrator stating that the Option, or a portion thereof,
is exercised. The notice shall be signed by the Holder or other person then
entitled to exercise the Option or such portion of the Option;

(b)Such representations and documents as the Administrator, in its sole
discretion, deems necessary or advisable to effect compliance with Applicable
Law. The Administrator, in its sole discretion, may also take whatever
additional actions it deems appropriate to effect such compliance including,
without limitation, placing legends on share certificates and issuing
stop-transfer notices to agents and registrars;

(c)In the event that the Option shall be exercised pursuant to Section 11.3 by
any person or persons other than the Holder, appropriate proof of the right of
such person or persons to exercise the Option, as determined in the sole
discretion of the Administrator; and

(d)Full payment of the exercise price and applicable withholding taxes to the
stock plan administrator of the Company for the Shares with respect to which the
Option, or portion thereof, is exercised, in a manner permitted by Sections 11.1
and 11.2.

6.3Notification Regarding Disposition. The Holder shall give the Company prompt
written or electronic notice of any disposition of Shares acquired by exercise
of an Incentive Stock Option which occurs within (a) two years from the date of
grant (including the date the Option is modified, extended or renewed for
purposes of Section 424(h) of the Code) of such Option to such Holder, or (b)
one year after the transfer of such Shares to such Holder.

12

--------------------------------------------------------------------------------

 

ARTICLE 7.
AWARD OF RESTRICTED STOCK

7.1Award of Restricted Stock.

(a)The Administrator is authorized to grant Restricted Stock to Eligible
Individuals, and shall determine the terms and conditions, including the
restrictions applicable to each award of Restricted Stock, which terms and
conditions shall not be inconsistent with the Plan, and may impose such
conditions on the issuance of such Restricted Stock as it deems appropriate.

(b)The Administrator shall establish the purchase price, if any, and form of
payment for Restricted Stock; provided, however, that if a purchase price is
charged, such purchase price shall be no less than the par value, if any, of the
Shares to be purchased, unless otherwise permitted by Applicable Law. In all
cases, legal consideration shall be required for each issuance of Restricted
Stock.

7.2Rights as Stockholder. Subject to Section 7.4, upon issuance of Restricted
Stock, the Holder shall have, unless otherwise provided by the Administrator,
all the rights of a stockholder with respect to said Shares, subject to the
restrictions in the applicable Program or in each individual Award Agreement,
including the right to receive all dividends and other distributions paid or
made with respect to the Shares; provided, however, that, in the sole discretion
of the Administrator, any extraordinary distributions with respect to the Shares
shall be subject to the restrictions set forth in Section 7.3.

7.3Restrictions. All shares of Restricted Stock (including any shares received
by Holders thereof with respect to shares of Restricted Stock as a result of
stock dividends, stock splits or any other form of recapitalization) shall, in
the terms of the applicable Program or in each individual Award Agreement, be
subject to such restrictions and vesting requirements as the Administrator shall
provide. Such restrictions may include, without limitation, restrictions
concerning voting rights and transferability and such restrictions may lapse
separately or in combination at such times and pursuant to such circumstances or
based on such criteria as selected by the Administrator, including, without
limitation, criteria based on the Holder’s duration of employment, directorship
or consultancy with the Company, Company performance, individual performance or
other criteria selected by the Administrator. By action taken after the
Restricted Stock is issued, the Administrator may, on such terms and conditions
as it may determine to be appropriate, accelerate the vesting of such Restricted
Stock by removing any or all of the restrictions imposed by the terms of the
applicable Program or Award Agreement. Restricted Stock may not be sold or
encumbered until all restrictions are terminated or expire.  Notwithstanding any
provisions of this Agreement, any acceleration of vesting provisions in an
employment agreement with respect to Restricted Stock will supersede the
provisions of this Plan and the related Award Agreement, unless the employment
agreement specifically states otherwise.

7.4Repurchase or Forfeiture of Restricted Stock. Except as otherwise determined
by the Administrator at the time of the grant of the Award or thereafter, if no
price was paid by the Holder for the Restricted Stock, upon a Termination of
Service during the applicable

13

--------------------------------------------------------------------------------

 

restriction period, the Holder’s rights in unvested Restricted Stock then
subject to restrictions shall lapse, and such Restricted Stock shall be
surrendered to the Company and cancelled without consideration. If a price was
paid by the Holder for the Restricted Stock, upon a Termination of Service
during the applicable restriction period, the Company shall have the right to
repurchase from the Holder the unvested Restricted Stock then subject to
restrictions at a cash price per share equal to the price paid by the Holder for
such Restricted Stock or such other amount as may be specified in the applicable
Program or Award Agreement. Notwithstanding the foregoing, the Administrator, in
its sole discretion, may provide that upon certain events, including a Change in
Control, the Holder’s death, retirement or disability or any other specified
Termination of Service or any other event, the Holder’s rights in unvested
Restricted Stock shall not lapse, such Restricted Stock shall vest and, if
applicable, the Company shall not have a right of repurchase.

7.5Certificates for Restricted Stock. Restricted Stock granted pursuant to the
Plan may be evidenced in such manner as the Administrator shall determine.
Certificates or book entries evidencing shares of Restricted Stock shall include
an appropriate legend referring to the terms, conditions, and restrictions
applicable to such Restricted Stock. The Company, in its sole discretion, may
(a) retain physical possession of any stock certificate evidencing shares of
Restricted Stock until the restrictions thereon shall have lapsed and/or (b)
require that the stock certificates evidencing shares of Restricted Stock be
held in custody by a designated escrow agent (which may but need not be the
Company) until the restrictions thereon shall have lapsed, and that the Holder
deliver a stock power, endorsed in blank, relating to such Restricted Stock.

7.6Section 83(b) Election. If a Holder makes an election under Section 83(b) of
the Code to be taxed with respect to the Restricted Stock as of the date of
transfer of the Restricted Stock rather than as of the date or dates upon which
the Holder would otherwise be taxable under Section 83(a) of the Code, the
Holder shall be required to deliver a copy of such election to the Company
promptly after filing such election with the Internal Revenue Service along with
proof of the timely filing thereof with the Internal Revenue Service.

ARTICLE 8.
Award of restricted stock units

8.1Grant of Restricted Stock Units. The Administrator is authorized to grant
Awards of Restricted Stock Units to any Eligible Individual selected by the
Administrator in such amounts and subject to such terms and conditions as
determined by the Administrator.

8.2Purchase Price. The Administrator shall specify the purchase price, if any,
to be paid by the Holder to the Company with respect to any Restricted Stock
Unit award; provided, however, that value of the consideration shall not be less
than the par value of a Share, unless otherwise permitted by Applicable Law.

8.3Vesting of Restricted Stock Units. At the time of grant, the Administrator
shall specify the date or dates on which the Restricted Stock Units shall become
fully vested and nonforfeitable, and may specify such conditions to vesting as
it deems appropriate, including, without limitation, vesting based upon the
Holder’s duration of service to the Company or any

14

--------------------------------------------------------------------------------

 

Subsidiary, Company performance, individual performance or other specific
criteria, in each case on a specified date or dates or over any period or
periods, as determined by the Administrator. Without limiting the foregoing, the
vesting period shall be at least one (1) year after the date of grant for
Employees.  

8.4Maturity and Payment. At the time of grant, the Administrator shall specify
the maturity date applicable to each grant of Restricted Stock Units, which
shall be no earlier than the vesting date or dates of the Award and may be
determined at the election of the Holder (if permitted by the applicable Award
Agreement); provided that, except as otherwise determined by the Administrator,
set forth in any applicable Award Agreement, and subject to compliance with
Section 409A of the Code, in no event shall the maturity date relating to each
Restricted Stock Unit occur following the later of (a) the 15th day of the third
month following the end of calendar year in which the applicable portion of the
Restricted Stock Unit vests; or (b) the 15th day of the third month following
the end of the Company’s fiscal year in which the applicable portion of the
Restricted Stock Unit vests. On the maturity date, the Company shall, subject to
Section 11.4(e), transfer to the Holder one unrestricted, fully transferable
Share for each Restricted Stock Unit scheduled to be paid out on such date and
not previously forfeited, or in the sole discretion of the Administrator, an
amount in cash equal to the Fair Market Value of such Shares on the maturity
date or a combination of cash and Common Stock as determined by the
Administrator.  Notwithstanding any provisions of this Agreement, any
acceleration of vesting provisions in an employment agreement with respect to
Restricted Stock Units will supersede the provisions of this Plan and the
related Award Agreement, unless the employment agreement specifically states
otherwise.

8.5No Rights as a Stockholder. Unless otherwise determined by the Administrator,
a Holder of Restricted Stock Units shall possess no incidents of ownership with
respect to the Shares represented by such Restricted Stock Units, unless and
until such Shares are transferred to the Holder pursuant to the terms of this
Plan and the applicable Award Agreement.

8.6Dividend Equivalents.  Subject to Section 9.2, the Administrator, in its sole
discretion, may provide that Dividend Equivalents shall be earned by a Holder of
Restricted Stock Units based on dividends declared on the Common Stock, to be
credited as of dividend payment dates during the period between the date an
Award of Restricted Stock Units is granted to a Holder and the maturity date of
such Award.

ARTICLE 9.
award of PERFORMANCE AWARDS, DIVIDEND EQUIVALENTS, STOCK PAYMENTS

9.1Performance Awards.

(a)The Administrator is authorized to grant Performance Awards, including Awards
of Performance Stock Units, to any Eligible Individual. The value of Performance
Awards, including Performance Stock Units, may be linked to specific performance
criteria determined by the Administrator on a specified date or dates or over
any period or periods and in such amounts as may be determined by the
Administrator. Performance Awards, including

15

--------------------------------------------------------------------------------

 

Performance Stock Unit awards, may be paid in cash, Shares, or a combination of
cash and Shares, as determined by the Administrator.

(b)Without limiting Section 9.1(a), the Administrator may grant Performance
Awards to any Eligible Individual in the form of a cash bonus payable upon the
attainment of objective Performance Goals, or such other criteria, whether or
not objective, which are established by the Administrator, in each case on a
specified date or dates or over any period or periods determined by the
Administrator.

9.2Dividend Equivalents. Dividend Equivalents may be granted by the
Administrator based on dividends declared on the Common Stock, to be credited as
of dividend payment dates with respect to dividends with record dates that occur
during the period between the date an Award is granted to a Holder and the date
such Award vests, is exercised, is distributed or expires, as determined by the
Administrator. Such Dividend Equivalents shall be converted to cash or
additional Shares by such formula and at such time and subject to such
restrictions and limitations as may be determined by the Administrator.

9.3Stock Payments. The Administrator is authorized to make Stock Payments to any
Eligible Individual. The number or value of Shares of any Stock Payment shall be
determined by the Administrator and may be based upon one or more specific
performance criteria, including service to the Company or any Subsidiary,
determined by the Administrator. Shares underlying a Stock Payment which is
subject to a vesting schedule or other conditions or criteria set by the
Administrator shall not be issued until those conditions have been satisfied.
Unless otherwise provided by the Administrator, a Holder of a Stock Payment
shall have no rights as a Company stockholder with respect to such Stock Payment
until such time as the Stock Payment has vested and the Shares underlying the
Award have been issued to the Holder. Stock Payments may, but are not required
to, be made in lieu of base salary, bonus, fees or other cash compensation
otherwise payable to such Eligible Individual.

9.4Term. The term of a Performance Award, Dividend Equivalent award, and/or
Stock Payment award shall be established by the Administrator in its sole
discretion.

9.5Purchase Price. The Administrator may establish the purchase price of a
Performance Award or Shares distributed as a Stock Payment award; provided,
however, that value of the consideration shall not be less than the par value of
a Share, unless otherwise permitted by Applicable Law.  

9.6Termination of Service. A Performance Award, Dividend Equivalent award,
and/or Stock Payment award is distributable only while the Holder is an
Employee, Director or Consultant, as applicable. The Administrator, however, in
its sole discretion, may provide that the Performance Award, Dividend Equivalent
award, and/or Stock Payment award may be distributed subsequent to the Holder’s
Termination of Service subject to terms and conditions determined by the
Administrator.

16

--------------------------------------------------------------------------------

 

ARTICLE 10.
award of STOCK APPRECIATION RIGHTS

10.1Grant of Stock Appreciation Rights.

(a)The Administrator is authorized to grant Stock Appreciation Rights to
Eligible Individuals from time to time, in its sole discretion, on such terms
and conditions as it may determine, which shall not be inconsistent with the
Plan.

(b)A Stock Appreciation Right shall entitle the Holder (or other person entitled
to exercise the Stock Appreciation Right pursuant to the Plan) to exercise all
or a specified portion of the Stock Appreciation Right (to the extent then
exercisable pursuant to its terms) and to receive from the Company an amount
determined by multiplying the difference obtained by subtracting the exercise
price per share of the Stock Appreciation Right from the Fair Market Value on
the date of exercise of the Stock Appreciation Right by the number of Shares
with respect to which the Stock Appreciation Right shall have been exercised,
subject to any limitations the Administrator may impose. Except as described in
(c) below, the exercise price per Share subject to each Stock Appreciation Right
shall be set by the Administrator, but shall not be less than 100% of the Fair
Market Value on the date the Stock Appreciation Right is granted.

(c)Notwithstanding the foregoing provisions of Section 10.1(b) to the contrary,
in the case of a Stock Appreciation Right that is a Substitute Award, the
exercise price per share of the Shares subject to such Stock Appreciation Right
may be less than 100% of the Fair Market Value per share on the date of grant;
provided that the excess of: (i) the aggregate Fair Market Value (as of the date
such Substitute Award is granted) of the Shares subject to the Substitute Award,
over (ii) the aggregate exercise price thereof does not exceed the excess of:
(x) the aggregate fair market value (as of the time immediately preceding the
transaction giving rise to the Substitute Award, such fair market value to be
determined by the Administrator) of the shares of the predecessor entity that
were subject to the grant assumed or substituted for by the Company, over (y)
the aggregate exercise price of such shares.

10.2Stock Appreciation Right Vesting.

(a)The period during which the right to exercise, in whole or in part, a Stock
Appreciation Right vests in the Holder shall be set by the Administrator and the
Administrator may determine that a Stock Appreciation Right may not be exercised
in whole or in part for a specified period after it is granted. Such vesting may
be based on service with the Company or any Subsidiary or any other criteria
selected by the Administrator. Except as limited by the Plan, at any time after
grant of a Stock Appreciation Right, the Administrator, in its sole discretion
and subject to whatever terms and conditions it selects, may accelerate the
period during which a Stock Appreciation Right vests.

(b)No portion of a Stock Appreciation Right which is unexercisable at a Holder’s
Termination of Service shall thereafter become exercisable, except as may be
otherwise provided by the Administrator in the applicable Program, the Award
Agreement evidencing the

17

--------------------------------------------------------------------------------

 

grant of a Stock Appreciation Right, or by action of the Administrator following
the grant of the Stock Appreciation Right.

10.3Manner of Exercise. All or a portion of an exercisable Stock Appreciation
Right shall be deemed exercised upon delivery of all of the following to the
Secretary of the Company, the stock plan administrator of the Company, or such
other person or entity designated by the Administrator, or his, her or its
office, as applicable:

(a)A written or electronic notice complying with the applicable rules
established by the Administrator stating that the Stock Appreciation Right, or a
portion thereof, is exercised. The notice shall be signed by the Holder or other
person then entitled to exercise the Stock Appreciation Right or such portion of
the Stock Appreciation Right;

(b)Such representations and documents as the Administrator, in its sole
discretion, deems necessary or advisable to effect compliance with Applicable
Law. The Administrator, in its sole discretion, may also take whatever
additional actions it deems appropriate to effect such compliance, including,
without limitation, placing legends on share certificates and issuing
stop-transfer notices to agents and registrars;

(c)In the event that the Stock Appreciation Right shall be exercised pursuant to
this Section 10.3 by any person or persons other than the Holder, appropriate
proof of the right of such person or persons to exercise the Stock Appreciation
Right, as determined in the sole discretion of the Administrator; and

(d)Full payment of the exercise price (if any) and applicable withholding taxes
to the stock plan administrator of the Company for the Shares with respect to
which the Stock Appreciation Right, or portion thereof, is exercised, in a
manner permitted by Sections 11.1 and 11.2.

10.4Exercise following Termination of Service.  Unless varied in an Award
Agreement, the Holder shall have ninety (90) days following a Termination of
Service, other than for “cause” (as such term is defined in the sole discretion
of the Administrator, or as set forth in the Award Agreement relating to such
Award) to exercise any vested portion of a Stock Appreciation Right.  All
unvested portions of any Stock Appreciation Rights held shall automatically be
forfeited upon a Termination of Service.

10.5Stock Appreciation Right Term. The term of each Stock Appreciation Right
(the “Stock Appreciation Right Term”) shall be set by the Administrator in its
sole discretion; provided, however, that the Stock Appreciation Right Term shall
not be more than ten (10) years from the date the Stock Appreciation Right is
granted. The Administrator shall determine the time period, including the time
period following a Termination of Service, during which the Holder has the right
to exercise the vested Stock Appreciation Rights, which time period may not
extend beyond the last day of the Stock Appreciation Right Term applicable to
such Stock Appreciation Right. Except as limited by the requirements of Section
409A of the Code and regulations and rulings thereunder or the first sentence of
this Section 10.5, the Administrator may extend the Stock Appreciation Right
Term of any outstanding Stock Appreciation Right, and may extend the time period
during which vested Stock Appreciation

18

--------------------------------------------------------------------------------

 

Rights may be exercised, in connection with any Termination of Service of the
Holder, and may amend, subject to Section 13.1, any other term or condition of
such Stock Appreciation Right relating to such a Termination of Service.

10.6Payment. Payment of the amounts payable with respect to Stock Appreciation
Rights pursuant to this Article 10 shall be in cash, Shares (based on its Fair
Market Value as of the date the Stock Appreciation Right is exercised), or a
combination of both, as determined by the Administrator.

ARTICLE 11.
ADditional terms of awards

11.1Payment. The Administrator shall determine the methods by which payments by
any Holder with respect to any Awards granted under the Plan shall be made,
including, without limitation: (a) cash or check, (b) Shares (including, in the
case of payment of the exercise price of an Award, Shares issuable pursuant to
the exercise of the Award) or Shares held for such period of time as may be
required by the Administrator in order to avoid adverse accounting consequences,
in each case, having a Fair Market Value on the date of delivery equal to the
aggregate payments required, (c) delivery of a written or electronic notice that
the Holder has placed a market sell order with a broker acceptable to the
Company with respect to Shares then issuable upon exercise or vesting of an
Award, and that the broker has been directed to pay a sufficient portion of the
net proceeds of the sale to the Company in satisfaction of the aggregate
payments required; provided that payment of such proceeds is then made to the
Company upon settlement of such sale, or (d) other form of legal consideration
acceptable to the Administrator in its sole discretion. The Administrator shall
also determine the methods by which Shares shall be delivered or deemed to be
delivered to Holders. Notwithstanding any other provision of the Plan to the
contrary, no Holder who is a Director or an “executive officer” of the Company
within the meaning of Section 13(k) of the Exchange Act shall be permitted to
make payment with respect to any Awards granted under the Plan, or continue any
extension of credit with respect to such payment, with a loan from the Company
or a loan arranged by the Company in violation of Section 13(k) of the Exchange
Act.

11.2Tax Withholding. The Company or any Subsidiary shall have the authority and
the right to deduct or withhold, or require a Holder to remit to the Company, an
amount sufficient to satisfy federal, state, local and foreign taxes (including
the Holder’s FICA, employment tax or other social security contribution
obligation) required by law to be withheld with respect to any taxable event
concerning a Holder arising as a result of the Plan. The Administrator, in its
sole discretion and in satisfaction of the foregoing requirement, may withhold,
or allow a Holder to elect to have the Company withhold, Shares otherwise
issuable under an Award (or allow the surrender of Shares). The number of Shares
which may be so withheld or surrendered shall be limited to the number of Shares
which have a Fair Market Value on the date of withholding or repurchase equal to
the aggregate amount of such liabilities based on the applicable statutory
withholding rates for federal, state, local and foreign income tax and payroll
tax purposes that are applicable to such supplemental taxable income without
leading to any avoid adverse accounting consequences. The Administrator shall
determine the Fair Market Value of the Shares, consistent with applicable
provisions of

19

--------------------------------------------------------------------------------

 

the Code, for tax withholding obligations due in connection with a
broker-assisted cashless Option or Stock Appreciation Right exercise involving
the sale of Shares to pay the Option or Stock Appreciation Right exercise price
or any tax withholding obligation.

11.3Transferability of Awards.

(a)Except as otherwise provided in Sections 11.3(b) and 11.3(c):

(i)No Award under the Plan may be sold, pledged, assigned or transferred in any
manner other than by will or the laws of descent and distribution or, subject to
the consent of the Administrator, pursuant to a DRO, unless and until such Award
has been exercised, or the Shares underlying such Award have been issued, and
all restrictions applicable to such Shares have lapsed;

(ii)No Award or interest or right therein shall be liable for the debts,
contracts or engagements of the Holder or the Holder’s successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
hypothecation, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect, except to the extent that such disposition is permitted
by Section 11.3(a)(i); and

(iii)During the lifetime of the Holder, only the Holder may exercise an Award
(or any portion thereof) granted to such Holder under the Plan, unless it has
been disposed of pursuant to a DRO; after the death of the Holder, any
exercisable portion of an Award may, prior to the time when such portion becomes
unexercisable under the Plan or the applicable Program or Award Agreement, be
exercised by the Holder’s personal representative or by any person empowered to
do so under the deceased Holder’s will or under the then-applicable laws of
descent and distribution.

(b)Notwithstanding Section 11.3(a), the Administrator, in its sole discretion,
may determine to permit a Holder to transfer an Award other than an Incentive
Stock Option to any one or more Permitted Transferees, subject to the following
terms and conditions: (i) an Award transferred to a Permitted Transferee without
the consent of the Administrator shall not be assignable or transferable by the
Permitted Transferee other than by will or the laws of descent and distribution
or pursuant to a DRO; (ii) an Award transferred to a Permitted Transferee shall
continue to be subject to all the terms and conditions of the Award as
applicable to the original Holder (other than the ability to further transfer
the Award); and (iii) the Holder and the Permitted Transferee shall execute any
and all documents requested by the Administrator, including, without limitation
documents to (A) confirm the status of the transferee as a Permitted Transferee,
(B) satisfy any requirements for an exemption for the transfer under Applicable
Law and (C) evidence the transfer.

(c)Notwithstanding Section 11.3(a), a Holder may, in the manner determined by
the Administrator, designate a beneficiary to exercise the rights of the Holder
and to receive any distribution with respect to any Award upon the Holder’s
death. A beneficiary, legal guardian, legal representative, or other person
claiming any rights pursuant to the Plan is subject

20

--------------------------------------------------------------------------------

 

to all terms and conditions of the Plan and any Program or Award Agreement
applicable to the Holder, except to the extent the Plan, any Program or any
Award Agreement otherwise provides, and to any additional restrictions deemed
necessary or appropriate by the Administrator. If the Holder is married or a
domestic partner in a domestic partnership qualified under Applicable Law and
resides in a community property state, a designation of a person other than the
Holder’s spouse or domestic partner, as applicable, as the Holder’s beneficiary
with respect to more than 50% of the Holder’s interest in the Award shall not be
effective without the prior written or electronic consent of the Holder’s spouse
or domestic partner. If no beneficiary has been designated or survives the
Holder, payment shall be made to the person entitled thereto pursuant to the
Holder’s will or the laws of descent and distribution. Subject to the foregoing,
a beneficiary designation may be changed or revoked by a Holder at any time;
provided that the change or revocation is filed with the Administrator prior to
the Holder’s death.

11.4Conditions to Issuance of Shares.

(a)Notwithstanding anything herein to the contrary, the Company shall not be
required to issue or deliver any certificates or make any book entries
evidencing Shares pursuant to the exercise of any Award, unless and until the
Board or the Committee has determined, with advice of counsel, that the issuance
of such Shares is in compliance with Applicable Law and the Shares are covered
by an effective registration statement or applicable exemption from
registration. In addition to the terms and conditions provided herein, the Board
or the Committee may require that a Holder make such reasonable covenants,
agreements and representations as the Board or the Committee, in its sole
discretion, deems advisable in order to comply with Applicable Law.

(b)All share certificates delivered pursuant to the Plan and all Shares issued
pursuant to book entry procedures may be subject to any stop-transfer orders and
other restrictions as the Administrator deems necessary or advisable to comply
with Applicable Law. The Administrator may place legends on any share
certificate or book entry to reference restrictions applicable to the Shares.

(c)The Administrator shall have the right to require any Holder to comply with
any timing or other restrictions with respect to the settlement, distribution or
exercise of any Award, including a window-period limitation, as may be imposed
in the sole discretion of the Administrator.

(d)No fractional Shares shall be issued and the Administrator, in its sole
discretion, shall determine whether cash shall be given in lieu of fractional
Shares or whether such fractional Shares shall be eliminated by rounding down.

(e)Notwithstanding any other provision of the Plan, unless otherwise determined
by the Administrator or required by Applicable Law, the Company shall not
deliver to any Holder certificates evidencing Shares issued in connection with
any Award and instead such Shares shall be recorded in the books of the Company
(or, as applicable, its transfer agent or stock plan administrator).

21

--------------------------------------------------------------------------------

 

11.5Forfeiture and Claw-Back Provisions. Pursuant to its general authority to
determine the terms and conditions applicable to Awards under the Plan, the
Administrator shall have the right to provide, in an Award Agreement or
otherwise, or to require a Holder to agree by separate written or electronic
instrument, that:

(a)(i) Any proceeds, gains or other economic benefit actually or constructively
received by the Holder upon any receipt or exercise of the Award, or upon the
receipt or resale of any Shares underlying the Award, shall be paid to the
Company, and (ii) the Award shall terminate and any unexercised portion of the
Award (whether or not vested) shall be forfeited, if (x) a Termination of
Service occurs prior to a specified date, or within a specified time period
following receipt or exercise of the Award, or (y) the Holder at any time, or
during a specified time period, engages in any activity in competition with the
Company, or which is inimical, contrary or harmful to the interests of the
Company, as further defined by the Administrator or (z) the Holder incurs a
Termination of Service for “cause” (as such term is defined in the sole
discretion of the Administrator, or as set forth in the Award Agreement relating
to such Award); and

(b)All Awards (including any proceeds, gains or other economic benefit actually
or constructively received by the Holder upon any receipt or exercise of any
Award or upon the receipt or resale of any Shares underlying the Award) shall be
subject to the provisions of any claw-back policy implemented by the Company,
including, without limitation, any claw-back policy adopted to comply with the
requirements of Applicable Law, including without limitation the Dodd-Frank Wall
Street Reform and Consumer Protection Act and any rules or regulations
promulgated thereunder, to the extent set forth in such claw-back policy and/or
in the applicable Award Agreement.

ARTICLE 12.
ADMINISTRATION

12.1Administrator. The Compensation Committee of the Board (or another committee
or a subcommittee of the Board or the Compensation Committee of the Board
assuming the functions of the Committee under the Plan) shall administer the
Plan (except as otherwise permitted herein). To the extent necessary to comply
with Rule 16b-3 of the Exchange Act, the Compensation Committee of the Board (or
another committee or subcommittee of the Board or the Compensation Committee of
the Board assuming the functions of the Committee under the Plan) shall take all
action with respect to such Awards, and the individuals taking such action shall
consist solely of two or more Non-Employee Directors appointed by and holding
office at the pleasure of the Board, each of whom is intended to qualify as a
“non-employee director” as defined by Rule 16b-3 of the Exchange Act or any
successor rule. Additionally, to the extent required by Applicable Law, each of
the individuals constituting the Compensation Committee of the Board (or another
committee or subcommittee of the Board or the Compensation Committee of the
Board assuming the functions of the Committee under the Plan) shall be an
“independent director” under the rules of any securities exchange or automated
quotation system on which the Shares are listed, quoted or traded.
Notwithstanding the foregoing, any action taken by the Committee shall be valid
and effective, whether or not members of the Committee at the time of such
action are later determined not to have satisfied the requirements for
membership set forth in this Section

22

--------------------------------------------------------------------------------

 

12.1 or otherwise provided in any charter of the Committee. Except as may
otherwise be provided in any charter of the Committee, appointment of Committee
members shall be effective upon acceptance of appointment. Committee members may
resign at any time by delivering written or electronic notice to the Board.
Vacancies in the Committee may only be filled by the Board. Notwithstanding the
foregoing, (a) the full Board, acting by a majority of its members in office,
shall conduct the general administration of the Plan with respect to Awards
granted to Non-Employee Directors and, with respect to such Awards, the terms
“Administrator” and “Committee” as used in the Plan shall be deemed to refer to
the Board and (b) the Board or Committee may delegate its authority hereunder to
the extent permitted by Section 12.6.

12.2Duties and Powers of Committee. It shall be the duty of the Committee to
conduct the general administration of the Plan in accordance with its
provisions. The Committee has the power to interpret the Plan, the Programs and
the Award Agreements, and to adopt such rules for the administration,
interpretation and application of the Plan as are not inconsistent therewith, to
interpret, amend or revoke any such rules and to amend any Program or Award
Agreement; provided that the rights or obligations of the Holder of the Award
that is the subject of any such Program or Award Agreement are not affected
adversely by such amendment, unless the consent of the Holder is obtained or
such amendment is otherwise permitted under Section 11.5 or Section 13.10. Any
such grant or award under the Plan need not be the same with respect to each
Holder. Any such interpretations and rules with respect to Incentive Stock
Options shall be consistent with the provisions of Section 422 of the Code. In
its sole discretion, the Board may at any time and from time to time exercise
any and all rights and duties of the Committee under the Plan, except with
respect to matters which under Rule 16b‑3 under the Exchange Act or any
successor rule, or the rules of any securities exchange or automated quotation
system on which the Shares are listed, quoted or traded, are required to be
determined in the sole discretion of the Committee.

12.3Action by the Committee. Unless otherwise established by the Board or in any
charter of the Committee, a majority of the Committee shall constitute a quorum
and the acts of a majority of the members present at any meeting at which a
quorum is present, and acts approved in writing by all members of the Committee
in lieu of a meeting, shall be deemed the acts of the Committee. Each member of
the Committee is entitled to, in good faith, rely or act upon any report or
other information furnished to that member by any Employee, the Company’s
independent certified public accountants, or any executive compensation
consultant or other professional retained by the Company to assist in the
administration of the Plan.

12.4Authority of Administrator. Subject to the Company’s Amended and Restated
Bylaws, the charter of the Committee and any specific designation in the Plan,
the Administrator has the exclusive power, authority and sole discretion to:

(a)Designate Eligible Individuals to receive Awards;

(b)Determine the type or types of Awards to be granted to each Eligible
Individual;

23

--------------------------------------------------------------------------------

 

(c)Determine the number of Awards to be granted and the number of Shares to
which an Award will relate;

(d)Determine the terms and conditions of any Award granted pursuant to the Plan,
including, but not limited to, the exercise price, grant price, purchase price,
any restrictions or limitations on the Award, any schedule for vesting, lapse of
forfeiture restrictions or restrictions on the exercisability of an Award, and
accelerations or waivers thereof, and any provisions related to non-competition
and recapture of gain on an Award, based in each case on such considerations as
the Administrator in its sole discretion determines;

(e)Determine whether, to what extent, and pursuant to what circumstances an
Award may be settled in, or the exercise price of an Award may be paid in cash,
Shares, other Awards, or other property, or an Award may be canceled, forfeited,
or surrendered;

(f)Prescribe the form of each Award Agreement, which need not be identical for
each Holder;

(g)Decide all other matters that must be determined in connection with an Award;

(h)Establish, adopt, or revise any rules and regulations as it may deem
necessary or advisable to administer the Plan;

(i)Interpret the terms of, and any matter arising pursuant to, the Plan, any
Program or any Award Agreement;

(j)Make all other decisions and determinations that may be required pursuant to
the Plan or as the Administrator deems necessary or advisable to administer the
Plan; and

(k)Accelerate wholly or partially the vesting or lapse of restrictions of any
Award or portion thereof at any time after the grant of an Award, subject to
whatever terms and conditions it selects and Section 13.2.

12.5Decisions Binding. The Administrator’s interpretation of the Plan, any
Awards granted pursuant to the Plan, any Program, any Award Agreement and all
decisions and determinations by the Administrator with respect to the Plan are
final, binding and conclusive on all parties.

12.6Delegation of Authority. To the extent permitted by Applicable Law, the
Board or Committee may from time to time delegate to a committee of one or more
members of the Board or one or more officers of the Company the authority to
grant or amend Awards or to take other administrative actions pursuant to this
Article 12; provided, however, that in no event shall an officer of the Company
be delegated the authority to grant awards to, or amend awards held by, the
following individuals: (a) individuals who are subject to Section 16 of the
Exchange Act or (b) officers of the Company (or Directors) to whom authority to
grant or amend Awards has been delegated hereunder; provided, further, that any
delegation of administrative authority shall only be permitted to the extent it
is permissible under Applicable Law. Any delegation hereunder shall be subject
to the restrictions and limits that the Board or

24

--------------------------------------------------------------------------------

 

Committee specifies at the time of such delegation, and the Board may at any
time rescind the authority so delegated or appoint a new delegatee. At all
times, the delegatee appointed under this Section 12.6 shall serve in such
capacity at the pleasure of the Board and the Committee (to the extent the
Committee delegated its authority to the delegatee).

ARTICLE 13.
MISCELLANEOUS PROVISIONS

13.1Amendment, Suspension or Termination of the Plan. Except as otherwise
provided in this Section 13.1, the Plan may be wholly or partially amended or
otherwise modified, suspended or terminated at any time or from time to time by
the Board or the Committee. However, without approval of the Company’s
stockholders given within twelve (12) months before or after the action by the
Administrator, no action of the Administrator may, except as provided in Section
13.2, increase the limits imposed in Section 3.1 on the maximum number of Shares
which may be issued under the Plan, or otherwise amend or modify the Plan in a
manner requiring stockholder approval under Applicable Law. Except as provided
in Section 11.5 and Section 13.10, no amendment, suspension or termination of
the Plan shall, without the consent of the Holder, materially impair any rights
or obligations under any Award theretofore granted or awarded, unless the Award
itself otherwise expressly so provides. No Awards may be granted or awarded
during any period of suspension or after termination of the Plan, and
notwithstanding anything herein to the contrary, in no event may any Award be
granted under the Plan after the tenth (10th) anniversary of the date the Plan
is first adopted by the Board (the “Expiration Date”). Any Awards that are
outstanding on the Expiration Date shall remain in force according to the terms
of the Plan and the applicable Award Agreement.

13.2Changes in Common Stock or Assets of the Company, Acquisition or Liquidation
of the Company and Other Corporate Events.

(a)In the event of any stock dividend, stock split, combination or exchange of
shares, merger, consolidation or other distribution (other than normal cash
dividends) of Company assets to stockholders, or any other change affecting the
Shares of the Company’s stock or the share price of the Company’s stock other
than an Equity Restructuring, the Administrator shall make equitable
adjustments, if any, to reflect such change with respect to: (i) the aggregate
number and kind of Shares that may be issued under the Plan (including, but not
limited to, adjustments of the limitations in Section 3.1 on the maximum number
and kind of Shares which may be issued under the Plan); (ii) the number and kind
of Shares (or other securities or property) subject to outstanding Awards; (iii)
the terms and conditions of any outstanding Awards (including, without
limitation, any applicable performance targets or criteria with respect
thereto); and (v) the grant or exercise price per share for any outstanding
Awards under the Plan.

(b)In the event of any transaction or event described in Section 13.2(a) or any
unusual or nonrecurring transactions or events affecting the Company, any
Subsidiary of the Company, or the financial statements of the Company or any
Subsidiary, or of changes in Applicable Law or accounting principles, the
Administrator, in its sole discretion, and on such terms and conditions as it
deems appropriate, either by the terms of the Award or by action taken

25

--------------------------------------------------------------------------------

 

prior to the occurrence of such transaction or event and either automatically or
upon the Holder’s request, is hereby authorized to take any one or more of the
following actions whenever the Administrator determines that such action is
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or with respect
to any Award under the Plan, to facilitate such transactions or events or to
give effect to such changes in laws, regulations or principles:

(i)To provide for either (A) termination of any such Award in exchange for an
amount of cash, if any, equal to the amount that would have been attained upon
the exercise of such Award or realization of the Holder’s rights (and, for the
avoidance of doubt, if as of the date of the occurrence of the transaction or
event described in this Section 13.2 the Administrator determines in good faith
that no amount would have been attained upon the exercise of such Award or
realization of the Holder’s rights, then such Award may be terminated by the
Company without payment) or (B) the replacement of such Award with other rights
or property selected by the Administrator, in its sole discretion, having an
aggregate value not exceeding the amount that could have been attained upon the
exercise of such Award or realization of the Holder’s rights had such Award been
currently exercisable or payable or fully vested;

(ii)To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices;

(iii)To make adjustments in the number and type of Shares of the Company’s stock
(or other securities or property) subject to outstanding Awards, and in the
number and kind of outstanding Restricted Stock and/or in the terms and
conditions of (including the grant or exercise price), and the criteria included
in, outstanding Awards and Awards which may be granted in the future;

(iv)To provide that such Award shall be exercisable or payable or fully vested
with respect to all Shares covered thereby, notwithstanding anything to the
contrary in the Plan or the applicable Program or Award Agreement; and

(v)To provide that the Award cannot vest, be exercised or become payable after
such event.

(c)In connection with the occurrence of any Equity Restructuring, and
notwithstanding anything to the contrary in Sections 13.2(a) and 13.2(b), the
Administrator shall equitably adjust each outstanding Award, which adjustments
may include adjustments to the number and type of securities subject to each
outstanding Award and/or the exercise price or grant price thereof, if
applicable, the grant of new Awards, and/or the making of a cash payment. The
Administrator shall make such equitable adjustments, if any, as the
Administrator, in its sole discretion, may deem appropriate to reflect such
Equity Restructuring with respect to the aggregate number and kind of Shares
that may be issued under the Plan (including, but not limited to, adjustments of
the limitations in Section 3.1 on the maximum number and kind of

26

--------------------------------------------------------------------------------

 

Shares which may be issued under the Plan). The adjustments provided under this
Section 13.2(c) shall be nondiscretionary and shall be final and binding on the
affected Holder and the Company.

(d)Notwithstanding any other provision of the Plan, in the event of a Change in
Control, unless the Administrator elects to (i) terminate an Award in exchange
for cash, rights or property, or (ii) cause an Award to become fully exercisable
and no longer subject to any forfeiture restrictions prior to the consummation
of a Change in Control, pursuant to Section 13.2, (A) such Award (other than any
portion subject to performance-based vesting) shall continue in effect or be
assumed or an equivalent Award substituted by the successor corporation or a
parent or subsidiary of the successor corporation and (B) the portion of such
Award subject to performance-based vesting shall be subject to the terms and
conditions of the applicable Award Agreement and, in the absence of applicable
terms and conditions, the Administrator’s discretion.

(e)In the event that the successor corporation in a Change in Control refuses to
assume or substitute for an Award (other than any portion subject to
performance-based vesting), the Administrator may cause any or all of such Award
(or portion thereof) to (i) terminate in exchange for cash, rights or other
property pursuant to Section 13.2(b)(i) or (ii) become fully exercisable
immediately prior to the consummation of such transaction and all forfeiture
restrictions on any or all of such Award to lapse. If any such Award is
exercisable in lieu of assumption or substitution in the event of a Change in
Control, the Administrator shall notify the Holder that such Award shall be
fully exercisable for a period of fifteen (15) days from the date of such
notice, contingent upon the occurrence of the Change in Control, and such Award
shall terminate upon the expiration of such period.

(f)The Administrator, in its sole discretion, may include such further
provisions and limitations in any Award, agreement or certificate, as it may
deem equitable and in the best interests of the Company that are not
inconsistent with the provisions of the Plan.

(g)No adjustment or action described in this Section 13.2 or in any other
provision of the Plan shall be authorized to the extent that such adjustment or
action would cause the Plan to violate Section 422(b)(1) of the Code.
Furthermore, no such adjustment or action shall be authorized to the extent such
adjustment or action would result in short-swing profits liability under Section
16 or violate the exemptive conditions of Rule 16b-3 unless the Administrator
determines that the Award is not to comply with such exemptive conditions.

(h)The existence of the Plan, a Program, an Award Agreement and the Awards
granted hereunder shall not affect or restrict in any way the right or power of
the Company or the stockholders of the Company to make or authorize any
adjustment, recapitalization, reorganization or other change in the Company’s
capital structure or its business, any merger or consolidation of the Company,
any issue of stock or of options, warrants or rights to purchase stock or of
bonds, debentures, preferred or prior preference stocks whose rights are
superior to or affect the Common Stock or the rights thereof or which are
convertible into or exchangeable for Common Stock, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.

27

--------------------------------------------------------------------------------

 

(i)No action shall be taken under this Section 13.2 which shall cause an Award
to fail to be exempt from or comply with Section 409A of the Code or the
Treasury Regulations thereunder.

(j)In the event of any pending stock dividend, stock split, combination or
exchange of shares, merger, consolidation or other distribution (other than
normal cash dividends) of Company assets to stockholders, or any other
extraordinary transaction or change affecting the Shares or the share price of
the Common Stock including any Equity Restructuring, for reasons of
administrative convenience, the Company, in its sole discretion, may refuse to
permit the exercise of any Award during a period of up to sixty (60) days prior
to the consummation of any such transaction.

13.3Approval of Plan by Stockholders. The Plan shall be submitted for the
approval of the Company’s stockholders within twelve (12) months after the date
of the Board’s initial adoption of the Plan.

13.4No Stockholders Rights. Except as otherwise provided herein, a Holder shall
have none of the rights of a stockholder with respect to Shares covered by any
Award until the Holder becomes the record owner of such Shares.

13.5Paperless Administration. In the event that the Company establishes, for
itself or using the services of a third party, an automated system for the
documentation, granting or exercise of Awards, such as a system using an
internet website or interactive voice response, then the paperless
documentation, granting or exercise of Awards by a Holder may be permitted
through the use of such an automated system.

13.6Effect of Plan upon Other Compensation Plans. The adoption of the Plan shall
not affect any other compensation or incentive plans in effect for the Company
or any Subsidiary. Nothing in the Plan shall be construed to limit the right of
the Company or any Subsidiary: (a) to establish any other forms of incentives or
compensation for Employees, Directors or Consultants of the Company or any
Subsidiary, or (b) to grant or assume options or other rights or awards
otherwise than under the Plan in connection with any proper corporate purpose
including without limitation, the grant or assumption of options in connection
with the acquisition by purchase, lease, merger, consolidation or otherwise, of
the business, stock or assets of any corporation, partnership, limited liability
company, firm or association.

13.7Compliance with Laws. The Plan, the granting and vesting of Awards under the
Plan and the issuance and delivery of Shares and the payment of money under the
Plan or under Awards granted or awarded under the Plan are subject to compliance
with all Applicable Law (including but not limited to state, federal and foreign
securities law and margin requirements), and to such approvals by any listing,
regulatory or governmental authority as may, in the opinion of counsel for the
Company, be necessary or advisable in connection therewith. Any securities
delivered under the Plan shall be subject to such restrictions, and the person
acquiring such securities shall, if requested by the Company, provide such
assurances and representations to the Company as the Company may deem necessary
or desirable to assure compliance with all Applicable Law. To the extent
permitted by Applicable Law, the

28

--------------------------------------------------------------------------------

 

Plan and Awards granted or awarded hereunder shall be deemed amended to the
extent necessary to conform to Applicable Law.

13.8Titles and Headings, References to Sections of the Code or Exchange Act. The
titles and headings of the Sections in the Plan are for convenience of reference
only and, in the event of any conflict, the text of the Plan, rather than such
titles or headings, shall control. References to sections of the Code or the
Exchange Act shall include any amendment or successor thereto.

13.9Governing Law. The Plan and any agreements hereunder shall be administered,
interpreted and enforced under the internal laws of the State of Delaware
without regard to conflicts of laws thereof or of any other jurisdiction.

13.10Section 409A. To the extent that the Administrator determines that any
Award granted under the Plan is subject to Section 409A of the Code, the Program
pursuant to which such Award is granted and the Award Agreement evidencing such
Award shall incorporate the terms and conditions required by Section 409A of the
Code. To the extent applicable, the Plan, the Program and any Award Agreements
shall be interpreted in accordance with Section 409A of the Code and Department
of Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the Effective Date. Notwithstanding any provision of the Plan to
the contrary, in the event that following the Effective Date the Administrator
determines that any Award may be subject to Section 409A of the Code and related
Department of Treasury guidance (including such Department of Treasury guidance
as may be issued after the Effective Date), the Administrator may adopt such
amendments to the Plan and the applicable Program and Award Agreement or adopt
other policies and procedures (including amendments, policies and procedures
with retroactive effect), or take any other actions, that the Administrator
determines are necessary or appropriate to (a) exempt the Award from Section
409A of the Code and/or preserve the intended tax treatment of the benefits
provided with respect to the Award, or (b) comply with the requirements of
Section 409A of the Code and related Department of Treasury guidance and thereby
avoid the application of any penalty taxes under such Section.

13.11No Right to Awards. No Eligible Individual or other person shall have any
claim to be granted any Award pursuant to the Plan, and neither the Company nor
the Administrator is obligated to treat Eligible Individuals, Holders or any
other persons uniformly.

13.12Unfunded Status of Awards. The Plan is intended to be an “unfunded” plan
for incentive compensation. With respect to any payments not yet made to a
Holder pursuant to an Award, nothing contained in the Plan or any Program or
Award Agreement shall give the Holder any rights that are greater than those of
a general creditor of the Company or any Subsidiary.

13.13Indemnification. To the extent allowable pursuant to Applicable Law, each
member of the Committee or of the Board shall be indemnified and held harmless
by the Company from any loss, cost, liability, or expense that may be imposed
upon or reasonably incurred by such member in connection with or resulting from
any claim, action, suit, or

29

--------------------------------------------------------------------------------

 

proceeding to which he or she may be a party or in which he or she may be
involved by reason of any action or failure to act pursuant to the Plan and
against and from any and all amounts paid by him or her in satisfaction of
judgment in such action, suit, or proceeding against him or her; provided he or
she gives the Company an opportunity, at its own expense, to handle and defend
the same before he or she undertakes to handle and defend it on his or her own
behalf. The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such persons may be entitled pursuant
to the Company’s Amended and Restated Bylaws, as a matter of law, or otherwise,
or any power that the Company may have to indemnify them or hold them harmless.

13.14Relationship to other Benefits. No payment pursuant to the Plan shall be
taken into account in determining any benefits under any pension, retirement,
savings, profit sharing, group insurance, welfare or other benefit plan of the
Company or any Subsidiary except to the extent otherwise expressly provided in
writing in such other plan or an agreement thereunder.

13.15Expenses. The expenses of administering the Plan shall be borne by the
Company and its Subsidiaries.

Last amended and restated:  March 29, 2018

30